Citation Nr: 0411078	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In an August 1999 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim of 
service connection for a seizure disorder.  In a July 2000 rating 
decision, the RO determined that new and material evidence had not 
been received to reopen a claim of service connection for PTSD.  
The veteran appealed the RO's decisions.  

In June 2002, the Board decided that new and material evidence had 
not been received to reopen a claim of service connection for a 
seizure disorder.  The Board did determine that new and material 
evidence had been received to reopen the veteran's claim of 
service connection for PTSD; however, the Board determined that 
additional development was necessary prior to considering the 
issue on the merits.  Pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2)(2003), the Board began the additional development 
action later that month.  Development was completed.  

In June 2003, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  The veteran does not have PTSD due to in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  The Act emphasized VA's obligation to notify 
claimants what information or evidence is needed to substantiate a 
claim and which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003).  

The United States Court of Appeals for Veteran Claims (Court) held 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date that the VCAA was enacted.  The Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless for the reasons specified herein.  

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, a rating decision dated in 
July 2000, the statement of the case (SOC) dated in September 
2000, the supplemental statements of the case (SSOC) dated in 
December 2001 and August 2003, the Board decision dated in June 
2002, the Board Remand dated in June 2003, and the letter giving 
the veteran notification of the VCAA dated in July 2003 provided 
the veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claim.  

In addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked the 
veteran to submit or authorize VA to obtain outstanding evidence 
relevant to the appeal.  The Board notes that the July 2003 letter 
contained sufficient detail of the duties and responsibilities of 
each party and generally advised the veteran to submit any 
evidence he had in his possession or could obtain in support of 
his claim.  The letter specifically requested that the veteran 
identify "any other evidence or information" that would support 
his claim.  Additionally, the letter indicated that VA would 
assist him in obtaining any outstanding evidence that he was 
unable to obtain on his own.  Pelegrini v. Principi, 17 Vet. App. 
412.  Thus, the Board is satisfied that the RO has provided all 
notice to the veteran as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA medical 
examinations, and obtained VA outpatient treatment records.  The 
veteran has not authorized VA to obtain any additional evidence.  
The Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A (West 
2002).  

Analysis

Under applicable law and regulation, in order to establish service 
connection for a disability, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or aggravation 
of a disease or injury in active service; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. § 1110; Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence required to support the occurrence of an in-service 
stressor varies depending on whether the veteran was engaged in 
combat with the enemy.  Where the veteran did not engage in combat 
with the enemy, the U.S. Court of Appeals for Veterans Claims (the 
Court) has held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an in-
service stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Board first notes that there are no diagnoses, notations, or 
any evidence in the veteran's service medical records of any 
clinical findings of psychiatric disorders, to include PTSD.  
Additionally, in spite of the contentions made by the veteran and 
his representative that a diagnosis of PTSD was made "in 
consideration of the veteran's combat experience," there is no 
evidence of record to support that the veteran engaged in combat 
during his period of service.  DA Form 20 notes that the veteran 
served in Vietnam from December 1970 to December 1971 and that his 
main duty while in Vietnam was that of a UH-1 helicopter 
repairman.  Other service records such as those issued by the 
USASCRUR, medical reports provided by Co. B 5th Tans Bn, morning 
reports, and pictures provided by the veteran similarly do not 
show combat service.  

Following service, multiple VA outpatient records and examination 
reports show diagnoses of various psychological disorders 
reportedly due to stressors associated with claimed in-service 
traumatic experiences.  Diagnoses of PTSD or PTSD-related 
disorders appear in the record from at least as early as 1983.  
During a May 1983 VA examination, the examiner concluded that the 
veteran had a diagnosis of a severe emotional disorder, probably a 
paranoid schizophrenic type which seemed to be related to PTSD 
from Vietnam with probably a pre-existing personality problem.  

In the report from a VA examination dated in October 2001, the 
examiner noted that in the past, an examiner has "offered" 
diagnoses of PTSD in addition to other diagnoses, including 
antisocial personality disorder.  During the 2001 examination, the 
veteran reported that he was exposed to rocket and mortar attacks 
and that on one occasion, he was burned on his arm and hand from a 
misfired flare.  The veteran also reported that he moved 10 bodies 
in body bags from a flatbed cart onto a truck for transfer to 
gravesites.  The examiner remarked that psychological testing 
suggested some exaggeration of symptoms associated with PTSD.  The 
examiner concluded that the veteran's symptoms were in line with 
character disorder and more remotely to his history of 
polysubstance abuse.  The clinical impression was that of a mixed 
personality disorder with both borderline and antisocial aspects.  
The examiner failed to find sufficient evidence to justify a 
diagnosis of PTSD.  

More recently, the veteran underwent a VA examination in April 
2003.  At that time, the examiner noted the veteran's past medical 
history and military history, indicating that during psychological 
testing, the veteran tended to over-endorse his symptoms.  Also, 
the examiner noted that based on psychological testing the veteran 
did not meet the diagnostic criteria under DSM-IV to support a 
diagnosis of PTSD; rather, more appropriately, the veteran met the 
criteria for depressive disorder.  Also, the examiner noted that 
any connection between the veteran's depressive disorder and 
service did not appear likely given that his symptoms and 
treatment for psychiatric disorders did not begin until the 1990s, 
many years following his separation from service.  

The Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD.  The Board finds that 
the two VA examination reports are more probative than the VA 
outpatient treatment reports.  Both examinations included 
psychological testing which revealed exaggeration of symptoms.  
Further, both examiners concluded that the veteran did not meet 
the criteria for a diagnosis of PTSD.  On the other hand, the 
diagnoses of PTSD shown in the VA outpatient treatment reports are 
either as reported by history or reveal little or no discussion of 
the criteria necessary for a diagnosis.  Indeed, the diagnoses are 
simply reflected in his periodic treatment reports with very 
little discussion of symptoms and no discussion of the stressors 
on which the diagnoses were based.  Thus, the Board finds that the 
preponderance of the medical evidence is against a finding that 
the veteran has PTSD.  In so finding, the Board notes that it does 
not reach the question of whether the veteran's alleged stressors 
have been corroborated.  Rather, the veteran does not have PTSD.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



